DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/22/2021, with respect to the rejection of the claims under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pub. No. 2012/0204517 to Stollery.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0204517 to Stollery.	With respect to claim 1, Stollery teaches an article accumulating apparatus (Fig. 1) that uses a robot (see numeral 32 in Fig. 1 and [0085] lines 2-3) to transfer to a predetermined location (see numeral 75 and [0098], lines 3-4) and accumulate an article conveyed thereto ([0098], lines 3-4), the article accumulating apparatus comprising:

a conveyance unit configured to convey the article (see numeral 3 in Fig. 1 and para. [0080], second sentence to last);

an accumulation unit (see numerals 70 and 75 in Fig. 1 and [0098], first and second sentence wherein the movable base 70 moves downward as gloves are accumulated therein, see para. [0118], second and third sentences) disposed in series (the conveyor is first in the series of travel for the gloves and the receptacle is last in the conveyance series of the gloves) and configured to accumulate the article (articles are stacked and accumulated in receptacle 75, see para. [0098], first sentence at stacking station numeral 60); and

a discharge unit (see region numeral 22 in Fig. 1 and para.[0082], first sentence) configured to discharge the article in the conveyance unit to an area outside (see [0083] wherein the glove 6C is discharged away from the first belt 3, see [0083] 3rd  through 5th 

wherein the discharge unit (there are two discharge units, see numerals 22 and numeral 5) is disposed in a robot (see numerals 30 and 32 in Fig. 1 and para. [0085] first sentence) movable range that is a range in which the robot holds and transfers the article to the accumulation unit (see [0083], entire paragraph, wherein the robot is described as operating over belt 5 to remove the glove 6C and see par. [0086], entire paragraph, wherein the motion described there is also in a “robot movable range” when operating in the area to remove glove 6B).

With respect to claim 2, Stollery teaches a conveyance surface (7), an accumulation surface (75) and a shortest distance in a horizontal direction (see para. [0098], second sentence wherein the distance is 10 mm to 25 mm is the appropriate size depending on the type of article, a rubber glove in this instance, you are working with).

With respect to claim 4, Stollery teaches a position detection unit (see numeral 20 in Fig. 1 and para. [0080], second to last sentence) and a control unit (the control unit is not shown but is discussed at para. [0081] entire paragraph).

With respect to claim 5, Stollery teaches the control unit is further configured to discharge the article via the discharge unit in a case where it is determined that the 

With respect to claim 6, Stollery teaches wherein the articles are conveyed at unequal intervals (the articles are unequal because they are placed on the conveyor by a worker, see para. [0080] and therefore subject to human natural unequal placement).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651